Title: To George Washington from Nicholas Cooke, 1 April 1776
From: Cooke, Nicholas
To: Washington, George



Sir
Providence April 1st 1776

I Yesterday wrote your Excellency that I had Information by Express from Newport that a large Part of the ministerial Fleet and Army were near that Harbor. Since which by the Intelligence

I have further received I am inclined to believe that the Fleet was not seen as was reported. The Alarm was given upon the following Occasion. Three of the Soldiers being upon a Rising Ground near the Town were positive they saw a Fleet within Seconet Point and counted distinctly Twenty one Sail. Immediately upon this the Sheriff of the County of Newport dispatched an Express with the Information. One of the Ensigns also says that Three large Ships were seen off the Light House from Canonicut Yesterday at 11 o’Clock A.M. After having taken all the Measures that appeared necessary to collect a sufficient Force to oppose the Enemy I sent a Person in whom I could confide to Newport who hath just returned and informs me that it seems to be the general Opinion that no Fleet was descried; but that the Persons were deceived by the Weather which was very thick and foggy and hath so continued ever since. I think it my Duty to acquaint your Excellency of this by my Son who goes Express, and am with great Esteem and Respect, Sir Your Excellency’s Most obedient and most humble Servant

Nichs Cooke

